Citation Nr: 0111228	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  96-44 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for anemia prior to April 27, 2000.

2.  Entitlement to an initial compensable evaluation for 
anemia, as of April 27, 2000.

3.  Entitlement to an initial evaluation in excess of 
10 percent for sinusitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1988 to December 
1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from June 1996, March 1999, and June 2000 
rating decisions of the Houston, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).  In the June 1996 
rating decision, the RO granted service connection for anemia 
due to severe menorrhagia and assigned a noncompensable 
evaluation, effective January 9, 1996.  In the March 1999 
rating decision, the RO granted service connection for 
sinusitis and assigned a 10 percent evaluation, effective 
September 30, 1998.  In the June 2000 rating decision, the RO 
reduced the veteran's evaluation for anemia due to severe 
menorrhagia from 10 percent to noncompensable, effective 
April 27, 2000.

In a March 1997 rating decision, the RO determined that the 
June 1996 rating decision was clearly and unmistakably 
erroneous for not granting a 10 percent evaluation for anemia 
due to severe menorrhagia and granted such, effective January 
9, 1996.

In a December 1999 rating decision, the RO denied reopening 
the claim for service connection for tinnitus and denied 
service connection for edema of the lower extremities, acid 
reflux with grandular swelling, and chronic eczema.  The 
veteran filed a notice of disagreement as to these three 
issues in January 2000, and the RO issued a statement of the 
case.  The veteran did not submit a substantive appeal as to 
any of these three issues, and thus these claims are not part 
of the current appellate review.  See 38 C.F.R. § 20.200 
(2000) (appeal before Board consists of timely filed notice 
of disagreement in writing, and after the issuance of a 
statement of the case, a substantive appeal).

In a March 1999 letter, the RO informed the veteran that it 
had added her spouse as a dependent as of January 1, 1999.  
In an April 1999 VA Form 21-4138, dated April 1999, the 
veteran stated she disagreed with the RO's effective date for 
the addition of her spouse as a dependent.  In November 2000, 
the RO issued a statement of the case on this claim.  The 
veteran did not submit a substantive appeal as to this claim, 
and thus it us not part of the current appellate review.  See 
id. 

In March 2001, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.


REMAND

The Board observes that recently-enacted legislation has 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent a claim before VA and expanded the VA's duty 
to notify the veteran and the representative, if any, 
concerning the aspects of claim development.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); Veterans Benefits and Health Care Improvement 
Act of 2000, Pub. L. No. 106-419, § 104 (2000).

The new legislation requires, in part, that the Secretary of 
VA make reasonable efforts to obtain relevant records that 
the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  If the Secretary is 
unable to obtain all of the relevant records, the Secretary 
is to notify the claimant that he is unable to obtain the 
records and is to state the efforts that were taken to obtain 
those records and describe any further action that the 
Secretary will take with respect to the claim.

The Board finds that a remand to attempt to obtain additional 
medical records, both private and VA, identified by the 
veteran must be made prior to the Board's adjudicating the 
claims.  Specifically, in a May 1999 VA form 119, Report of 
Contact, it shows that the veteran wanted VA to obtain her 
private physician's, Dr. W's medical records.  The record 
reflects the RO sent a letter to Dr. W's clinic in June 1999, 
requesting he submit his medical records related to the 
veteran.  The record does not reflect that Dr. W replied to 
that letter.  As stated above, part of the duty to assist 
requires VA, if unable to obtain records the veteran has 
stated are relevant and for which she has given 
authorization, to notify the veteran of the records that it 
is unable to obtain and explain the efforts that it made to 
obtain those records.  VA is then to describe any further 
action to be taken by it in obtaining the medical records.  
The Board notes this has not been done as to these private 
medical records.

Additionally, at the March 2001 Board hearing, the veteran 
testified she had received treatment at the Employee Heath 
clinic for her sinusitis.  The Board notes that although the 
RO has requested the veteran's VA outpatient treatment 
reports from the VA Medical Center throughout the appeal 
period, such requests have not include the treatment she has 
received at the Employee Health clinic.  The veteran has 
submitted three pages of treatment records from the Employee 
Health clinic, but has made it clear that she has been 
receiving treatment there for three years, and thus there are 
additional records that must be associated with the claims 
files prior to adjudication.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).

Finally, the veteran stated she was treated for her anemia by 
her gynecologist in September 2000 at the VA Medical Center.  
Such medical record or records must be associated with the 
claims files.  See id.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated her for her sinusitis 
and anemia.  The RO should inform the 
veteran that she should give a VA release 
form for VA to obtain the medical records 
from Dr. W.  After securing the necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
If the RO cannot obtain any of the 
medical records indicated by the veteran, 
it should follow the proper procedures 
under the Veterans Claims Assistance Act.

The Board notes that if the veteran wants 
to obtain the private medical records 
from Dr. W and submit them, she is more 
than welcome to do such. 

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports, including the 
September 2000 gynecological examination 
report and the treatment reports at the 
VA Employee Health clinic from the time 
she started receiving treatment there.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  The RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  Any other 
action deemed appropriate, including a 
current examination, should be undertaken.  

4.  Thereafter, the RO should 
readjudicate the veteran's claims for 
entitlement to an initial evaluation in 
excess of 10 percent for anemia prior to 
April 27, 2000, entitlement to an initial 
compensable evaluation for anemia, as of 
April 27, 2000, and entitlement to an 
initial evaluation in excess of 
10 percent for sinusitis.

If the benefits sought on appeal remain denied, the veteran 
and her representative, should be provided with a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the veteran's VA claims for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


